DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-9, 11-14, 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
►	Recorded Prior Art fails to disclose or suggest combination steps of method of forming lines in integrated chip as characteristics recited in base claim 1 comprising:  etching away portions of the etch stop layer exposed by the trenches to expose portions of a top surface of the underlying substrate; forming first lines from a first conductive material on the underlying substrate; forming conformal dielectric spacers on sidewalls of the first lines; and forming second lines on the underlying substrate, in open areas between the dielectric spacers.
►	Recorded Prior Art fails to disclose or suggest combination steps of method of forming lines in integrated chip as characteristics recited in base claim 11 comprising:  forming first lines on the exposed surface of the underlying substrate in the gaps of the etch stop layer; conformally depositing a layer of dielectric material on exposed surfaces of the first lines; anisotropically etching dielectric material, from the layer of dielectric material, that is on horizontal surfaces above and between the first lines, wherein the anisotropic etch is blocked in part by a top portion of the conformal dielectric spacers, such that the conformal dielectric spacers each include a foot of dielectric material that extends laterally from a bottom portion of the respective conformal dielectric spacer, into a space between the first lines; and forming second lines on the underlying substrate, in openings left between the dielectric spacers.
►	Recorded Prior Art fails to disclose or suggest combination steps of method of forming lines in integrated chip as characteristics recited in base claim 21 comprising  etching away portions of the etch stop layer exposed by the trenches, using a selective anisotropic etch, to expose portions of a top surface of the underlying substrate; forming first lines on the underlying substrate, after forming the dielectric layer; forming conformal dielectric spacers on sidewalls of the first lines; and forming second lines on the underlying substrate, in open areas between the dielectric spacers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819